Citation Nr: 1101330	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to a 
TDIU.  In March 2009 and November 2009, the Board remanded the 
claim for additional development. 

In a September 2009 informal hearing presentation, the Veteran 
appears to have submitted a claim for an increased rating for 
PTSD.  As that claim has not yet been developed for appellate 
review, the Board refers it to the RO for appropriate action.   


FINDING OF FACT

The Veteran is unable to secure and follow substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2010).  In reaching such a determination, the 
central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a total rating provides both objective 
and subjective criteria.  Hatlestad, 5 Vet. App. 524 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The 
objective criteria provide for a total rating when there is a 
single disability or a combination of disabilities that result in 
a 100 percent schedular evaluation.  38 C.F.R. § 3.340(a)(2) 
(2010).  The subjective criteria provide for a TDIU when, due to 
service-connected disability, a Veteran is unable to secure or 
follow a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one disability 
rated 40 percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).  In exceptional circumstances, where the 
Veteran does not meet those percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(b) (2010).

The Veteran is currently service-connected for posttraumatic 
stress disorder (PTSD), rated 50 percent; residuals of a 
splenectomy, rated 20 percent; a low back disability, rated 20 
percent; bilateral hearing loss, rated 10 percent; and status 
post resection, left spermatocele, and kidney stones, each rated 
0 percent.  Because he has a combined rating of 70 percent, with 
one disability rated higher than 40 percent, he meets the 
percentage criteria for consideration of a TDIU.  38 C.F.R. 
§ 4.16(a) (2010).  The remaining question before the Board is 
whether the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities. 

Thus, the issue is whether the evidence is in balance such that 
the evidence supporting the claim and opposing the claim is 
nearly the same that the Veteran's service-connected disabilities 
prevent him from engaging in substantially gainful employment.  
Substantially gainful employment is work which is more than 
marginal, that permits the individual to earn a living wage.  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to 
prevail on a claim for a TDIU, the record must show some factor, 
which takes this case outside the norm.  The sole fact that a 
Veteran is unemployed or has difficulty obtaining employment is 
not enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, but 
the ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether the Veteran can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

The Veteran contends that his lumbar spine disability, pain in 
his legs and hips, migraine headaches, and PTSD symptoms are so 
severe that starting in February 2004, he was forced to stop 
working at his franchised restaurant.  

On April 2004 VA psychiatric examination, the Veteran reported 
that he owned a restaurant, but because of his physical 
disabilities, he had been forced to cut back on his hours 
substantially to only eight hours per week and that his wife 
spent most of her time running the business.  His PTSD symptoms 
includes nightmares twice per week and flashbacks related to the 
in-service automobile accident that also caused his back 
disability.  He avoided driving due to his lower extremity 
neuropathy but also because doing so triggered flashbacks and 
memories of being flung onto asphalt during the in-service 
accident and watching two men die and one become paralyzed.  He 
felt very negative about his future and felt that he had become 
more and more isolative and antisocial.   He felt increasingly 
worried that he would lose his business, his home, and his wife 
due to his disabilities.  He suffered from insomnia, 
irritability, sad mood, and frequent crying spells.  The examiner 
determined that the Veteran's PTSD had a moderate affect on his 
social functioning and also impaired him occupationally due to 
his trouble with being around others in a social environment.  
His major occupational impairment seemed to stem from his 
physical disabilities, including back and knee pain and 
neuropathies, but the noticeable increase in his depression was 
also a factor in his ability to continue working.  

On April 2004 VA orthopedic examination, the Veteran reported 
that he had continuous back pain that seemed to radiate to his 
right hip and right leg.  He felt these symptoms on prolonged 
sitting or standing.  After physically examining the Veteran, the 
examiner determined that the Veteran's hip pain and lower 
extremity numbness was not related to his service-connected low 
back disability, mild degenerative joint disease with irregular 
L3 and mild anterior listhesis of L5-S1.  The examiner stated 
that although the Veteran reported that he had frequent urinary 
tract infections status post his service-connected splenectomy, 
there was no evidence of treatment for infections in the VA 
records.  

VA treatment records show that on December 2004 pain clinic 
assessment, the Veteran reported that walking, standing, 
twisting, or bending worsened his back pain.  He did not use an 
assistive device.  He reported that his service-connected 
migraine headaches occurred either every two weeks or once a 
month and included an aura with associated nausea, vomiting, and 
photophobia.  

On April 2005 VA genitourinary examination, the Veteran reported 
that since his kidney stone removal in service, he had 
experienced multiple kidney stones averaging two per year.  

On September 2006 VA orthopedic examination, the Veteran reported 
that his low back pain was so extreme that he was mostly inactive 
in order to avoid flare-ups.  He was no longer working at the 
restaurant that he owned and his wife was taking care of the 
business.  If he sat for a while, his legs would become numb.  An 
accompanying nerve conduction study did not show evidence of 
radiculopathy.  

On August 2006 VA psychiatric examination, the Veteran reported 
that over the previous two years, he had worked at his restaurant 
once every few months due to his ongoing low back pain.  He was 
trying to sell the business because he could no longer work 
there.  His only support system was his wife and he did not have 
any other social or familial relationships.  His nightmares had 
slightly decreased since the previous examination but he 
continued to experience flashbacks of the in-service accident.  
He had daily memories of the accident and resulting gruesome 
deaths of two of the passengers.  He avoided driving.  He was 
also extremely detached from others and had isolative behavior.  
He had trouble sleeping and only slept for three hours per night, 
catching up with sleep during the day time.  He was chronically 
depressed due to his inability to continue to work at his 
restaurant.  The examiner determined that based upon examination 
of the Veteran and review of the pervious examination, it 
appeared that the Veteran was severely impaired socially and 
recreationally due to his inability to tolerate being around 
others and his inability to drive.  He was also determined to be 
severely impaired vocationally due to his PTSD and also due to 
his severe back pain.  Those illnesses appeared to stem from the 
in-service accident.  The examiner stated that it was doubtful 
that the Veteran could function in a work setting.  

On March 2010 Social and Industrial Survey, the Veteran reported 
that he was unable to do what he loved which was to own and run a 
restaurant.  He stated that if he was on his feet for any amount 
of time, his back and legs "killed" him.  He stated that his 
pain had gotten to the point that even making sandwiches at the 
restaurant caused back pain.  He stated that his PTSD caused him 
to lose large amounts of sleep and that he often had to nap 
during the day to make up for missed sleep.  He stated that he 
had become a hermit and could not stand to be in a car.  He was 
always afraid something bad would happen to him.  He stated that 
he had a poor relationship with a VA psychiatrist and had not 
received treatment for his PTSD.  He reported that he and his 
wife had sold their business in 2007.  He reported that he would 
consider vocational rehabilitation but that he did not know what 
sort of employment he would be able to train for because of his 
inability to sit or stand for any period of time.  After 
completing evaluation of the Veteran, the examiner determined 
that the Veteran was genuine in his reported disability 
symptomtology.  The examiner observed that although the Veteran 
was able to sit in his chair during the interview, he appeared to 
be in pain when he stood to leave.  He stated that the Veteran 
did not seem to have a financial motive and that he seemed to 
sincerely miss his work in the restaurant business.  The examiner 
determined that the Veteran's inability to sit or stand, along 
with his erratic sleep pattern, would make it difficult for him 
to maintain gainful employment and recommended either that the 
Veteran be considered for unemploybability or possible career 
testing to determine if there was a skill profession that could 
accommodate his disability.  

Based on a review of the relevant evidence discussed above, and 
resolving reasonable doubt in favor of the Veteran, the Board 
finds that the competent medical evidence of record supports the 
conclusion that the Veteran is precluded from engaging in 
substantially gainful employment as a result of his service-
connected disabilities.  The evidence tends to show that the 
Veteran's PTSD symptomatology, including his extreme isolative 
tendencies, his chronic depression, and his erratic sleep 
pattern, coupled with his constant low back pain, prevent 
employability.  Significantly, both the August 2006 and September 
2010 VA examiners found it to be unlikely that the Veteran would 
be able to maintain employment due to his service-connected 
disabilities.  In that regard, the record consistently reflects 
that throughout the appeal period, the Veteran was forced to 
reduce the hours that he worked in his restaurant due to his low 
back pain and PTSD symptoms to the extent that his wife ran the 
business on her own before it was sold in 2007.  The Veteran has 
stated that he is no longer receiving any income from the 
proceeds of the sale as the new owners were unable to continue 
the payments.  The Board finds that because of the serious 
impairment in occupational functioning produced by the combined 
mental and physiological effects of the Veteran's service-
connected disabilities, the Veteran cannot be deemed capable of 
anything more than marginal employment, and cannot be considered 
capable of maintaining substantially gainful employment.

As the evidence is in favor of the Veteran's claim, entitlement 
to TDIU is granted.  All reasonable doubt has been resolved in 
favor of the Veteran in making this decision.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


